Per Curiam:
On October 30, 1984 the trial court, Chief Justice Gardner presiding with Associate Judges Tauanu'u and'Olo, entered a decision in this land case. The court found Pagofie and Haleck to be credible witnesses and Pati and Molitai Leomiti lacking in credibility and ruled accordingly.
This appeal is nothing more than a-quarrel with the trial court's factual findings which are amply supported by the trial record. The appellant presents no legal issues and this court can find none. This appeal is an abuse of process. Litigants, even if unhappy with the outcome of litigation, should be told by their counsel if there are no appealable issues. An advocate has a duty to use legal procedure for the fullest benefit of the client's cause, but also a duty not to abuse legal procedure. A lawyer should not bring a proceeding unless there is a basis for doing so that is not frivolous. Model Rules of Professional Conduct (ABA 1983) Rule 3.1 (Meritorious Claims and Contentions).
The decision of the trial court is affirmed.